United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-10458
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VICTOR MANUEL VARELA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:01-CR-271-1-G
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Victor Manuel Varela on

appeal has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Our

independent review of the brief, the record, and Varela’s

response to his attorney’s request to withdraw discloses no

nonfrivolous appellate issue.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10458
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   5TH CIR.

R. 42.2.